


WAYNE SAVINGS COMMUNITY BANK
EMPLOYMENT AGREEMENT




This Employment Agreement ("Agreement") is made and entered into as of January
15, 2011 by and between Wayne Savings Community Bank (the "Bank"), an Ohio
savings and loan association, with its principal administrative office at 151
North Market Street, Wooster, Ohio and Rodney C. Steiger (the "Executive"). Any
reference to "Company" herein shall mean Wayne Savings Bancshares, Inc., the
stock holding company parent of the Bank or any successor thereto.


WHEREAS, the Bank agrees to employ Executive as its President, Chief Executive
Officer and Managing Officer, subject to the authority and direction of the
Bank’s Board of Directors, and Executive agrees to accept such employment
subject to the terms and conditions set forth herein; and


WHEREAS, the parties acknowledge that, by virtue of Executive’s activities on
behalf of the Bank, Executive will be entrusted with and will have access to
certain Confidential Information (as hereinafter defined) related to the
business and operations of the Bank which constitutes a valuable, special and
unique asset of the Bank, and which is protected by the Bank in order to
preserve its business, trade and goodwill; and


WHEREAS, the parties desire to set forth their understanding as to such
Confidential Information as an integral part of the terms and conditions of
Executive’s employment hereunder.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1.            POSITION AND RESPONSIBILITIES
 
During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer for the Bank.  As President and Chief
Executive Officer, Executive agrees to serve under the direction of the Bank’s
Board of Directors (“Board”) and to perform the duties of the Position
Description attached hereto and incorporated herein, as the same may be amended
from time to time in the sole discretion of the Board.
 
2.            TERMS AND DUTIES
 
(a) The term of Executive’s employment under this Agreement shall begin on
January 15, 2011, and shall continue for a period of twenty-four full calendar
months thereafter, unless terminated earlier in accordance with the terms
herein. This Agreement shall be reviewed annually by the Board, and may be
renewed for successive one (1) year terms within the Board’s sole
discretion.  The Executive’s obligations and the Bank’s rights under Section 10
hereof shall survive the expiration of the term (including any renewal terms of
this Agreement).

 
 

--------------------------------------------------------------------------------

 

(b) During the term of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive shall devote substantially all his business time, attention,
skill, and efforts to the faithful performance of his duties hereunder;
provided, however, that, with the approval of the Board, as evidenced by a
resolution of such Board, from time to time, Executive may serve, or continue to
serve, on the boards of directors of, and hold any other offices or positions
in, business companies or business organizations, which, in the Board's
judgment, will not present any conflict of interest with the Bank, or materially
affect the performance of Executive's duties pursuant to this Agreement.  For
purposes of this Section 2(b), Board approval shall be deemed provided as to
service with any such business, companies or organizations that Executive was
serving as of the date hereof, as provided on the schedule attached to this
Employment Agreement.


3.            COMPENSATION AND REIMBURSEMENT.


(a)  The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties and commitments described in Sections 1 and
2(b). The Bank shall pay Executive as compensation a salary of not less than
$200,000.00 per year ("Base Salary"). Such Base Salary shall be payable
biweekly. During the period of this Agreement, Executive's Base Salary shall be
reviewed at least annually. Such review shall be conducted by a Committee
designated by the Board.  Base Salary shall include any amounts of compensation
deferred by Executive under qualified and nonqualified plans maintained by the
Bank.


(b)          The Bank will provide Executive with such employee benefit plans,
arrangements and perquisites as are generally provided by the Bank to its
executive employees, and as are in effect from time to time.  Without limiting
the generality of the foregoing provisions of this Subsection (b), Executive
will be entitled to participate in or receive benefits under any employee
benefit plans including but not limited to, retirement plans, supplemental
retirement plans, pension plans, profit-sharing plans, health-and-accident
plans, medical coverage or any other employee benefit plan or arrangement made
available by the Bank in the future to its senior  executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements. Executive will be
entitled to incentive compensation and bonuses as provided in any plan of the
Bank in which Executive is eligible to participate (and he shall be entitled to
a pro rata distribution under any incentive compensation or bonus plan as to any
year in which a termination of employment occurs, other than termination for
Cause). Nothing paid to the Executive under any such plan or arrangement will be
deemed to be in lieu of other compensation to which the Executive is entitled
under this Agreement.


(c)           In addition to the Base Salary provided for by paragraph (a) of
this Section 3, the Bank shall pay or reimburse Executive for all reasonable
travel and other reasonable expenses incurred by Executive in performing his
obligations under this Agreement and may provide such additional compensation in
such form and such amounts as the Board may from time to time determine.

 
2 

--------------------------------------------------------------------------------

 

 
4.             PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.
 
 
(a)           Upon the occurrence of an Event of Termination (as herein defined)
during the Executive's term of employment under this Agreement, the provisions
of this Section 4 shall apply. As used in this Agreement, an "Event of
Termination" shall mean and include any one or more of the following: (i) the
termination by the Bank or the Company of Executive's full-time employment
hereunder for any reason other than (A) termination for Cause (as defined in
Section 8 hereof), (B) upon Retirement (as defined in Section 7 hereof),  (C)
for Disability (as set forth in Section 6 hereof) or Executive’s death; (ii)
Executive's resignation from the Bank's employ following (A) a material change
in Executive's function, duties, or responsibilities, which change would cause
Executive's position to become one of lesser responsibility, importance, or
scope from the position and attributes thereof described in Section 1 above, to
which Executive has not agreed in writing (and any such material change shall be
deemed a continuing breach of this Agreement), (B) a relocation of Executive's
principal place of employment to a location more than 30 miles outside the City
of Wooster, or a material reduction in the benefits and perquisites, including
Base Salary, to the Executive from those being provided as of the effective date
of this Agreement (except for any reduction that is part of an employee-wide
reduction in pay or benefits), (C) a liquidation or dissolution of the Bank or
the Company, or (D) material breach of this Agreement by the Bank; and (iii) the
event specified in Section 4(b) hereof. Upon the occurrence of any event
described in clauses (ii) (A), (B), (C) or (D) above, Executive shall have the
right to elect to terminate his employment under this Agreement by resignation
upon not less than thirty (30) days prior written notice given within a
reasonable period of time (not to exceed, except in case of a continuing breach,
four calendar months) after the event giving rise to said right to elect, which
termination by Executive shall be an Event of Termination. No payments or
benefits shall be due to Executive under this Agreement upon the termination of
Executive's employment except as provided in Sections 4, 5, 6 or 7 hereof.




(b)           As used in this Agreement, an Event of Termination shall also mean
and include Executive's involuntary termination or voluntary resignation from
the Bank's employ on the effective date of, or at any time following, a Change
in Control during the term of this Agreement or any renewal term hereof.  For
these purposes, a Change in Control shall mean a change in the ownership of the
Bank or the Company, a change in the effective control of the Bank or the
Company or a change in the ownership of a substantial portion of the assets of
the Bank or the Company, in each case as provided under Section 409A of the Code
and the regulations thereunder.


(c)            Following the occurrence of an Event of Termination, the Bank
shall pay Executive, or, in the event of his subsequent death, his beneficiary
or beneficiaries, or his estate, as the case may be, as severance pay or
liquidated damages (but not both), a lump sum cash amount equal to, in the case
of an Event of Termination as defined in Section 4(a), one (1) times the sum of,
or, in the case of an Event of Termination as defined in Section 4(b), two (2)
times the sum of: (i) the highest annual rate of Base Salary paid to Executive
at any time under this Agreement, (ii)

 
3 

--------------------------------------------------------------------------------

 

 
the greater of (x) the average annual cash bonus paid to Executive with respect
to the two completed fiscal years prior to the Event of Termination, or (y) the
cash bonus paid to Executive with respect to the fiscal year ended prior to the
Event of Termination, and (iii) the value of the employer matching contributions
made on the Executive's behalf in the Wayne Savings 401(k) Retirement Plan, or
any successor thereto, and the value of the employer contribution or allocation
made on the Executive's behalf in the Wayne Savings Community Bank Restated
Employee Stock Ownership Plan, or any successor thereto, in the calendar year
preceding the year in which the Event of Termination occurs; provided however,
that if the Bank is not in compliance with its minimum capital requirements or
if such payments would cause the Bank's capital to be reduced below its minimum
capital requirements, such payments shall be deferred until such time as the
Bank is in capital compliance. Such payments shall not be reduced in the event
the Executive obtains other employment following termination of employment.
 
(d)            Upon the occurrence of an Event of Termination, the Bank will
cause to be continued life, medical and dental coverage substantially
comparable, as reasonably or customarily available, to the coverage maintained
by the Bank for Executive, at no cost to the Executive, prior to his
termination, except to the extent such coverage may be changed in its
application to all Bank employees or is not available on an individual basis to
a terminated employee. Such coverage shall cease twelve (12) months following an
Event of Termination as defined in Section 4(a), or twenty-four (24) months
following an Event of Termination as defined in Section 4(b). If the provision
of any of the benefits covered by this Section 4(d) would trigger the 20% tax
and interest penalties under Section 409A of the Code, then the benefit(s) that
would trigger such tax and interest penalties shall not be provided
(collectively, the "Excluded Benefits"), and in lieu of the Excluded Benefits
the Bank shall pay to the Executive, in a lump sum within 30 days following
termination of employment or within 30 days after such determination should it
occur after termination of employment, a cash amount equal to the cost to the
Bank of providing the Excluded Benefits.


5.            TAX INDEMNIFICATION.


(a) If the payments and benefits pursuant to this Agreement, either alone or
together with other payments and benefits which the Executive has the right to
receive from the Company and the Bank would constitute a "parachute payment" as
defined in Section 280G(b)(2) of the Code (the "Initial Parachute Payment"),
then the Bank shall pay to the Executive, at the time such payments or benefits
are paid and subject to applicable withholding requirements, a cash amount equal
to the sum of the following:




(i)           twenty (20) percent (or such other percentage equal to the tax
rate imposed by Section 4999 of the Code) of the amount by which the Initial
Parachute Payment exceeds the Executive's "base amount" from the Company and its
subsidiaries, as defined in Section 280G(b)(3) of the Code, with the difference
between the Initial Parachute Payment and the Executive's base amount being
hereinafter referred to as the "Initial Excess Parachute Payment";

 
4 

--------------------------------------------------------------------------------

 

(ii)           such additional amount (tax allowance) as may be necessary to
compensate the Executive for the payment by the Executive of state and federal
income and excise taxes on the payment provided under clause (i) above and on
any payments under this clause (ii). In computing such tax allowance, the
payment to be made under clause (i) above shall be multiplied by the "gross up
percentage" ("GUP"). The GUP shall be determined as follows:
 
Tax Rate         
                                       GUP = 1- Tax Rate
 
The Tax Rate for purposes of computing the GUP shall be the highest marginal
federal and state income and employment-related tax rate (including Social
Security and Medicare taxes), including any applicable excise tax rate,
applicable to the Executive in the year in which the payment under clause (i)
above is made, and shall also reflect the phase-out of deductions and the
ability to deduct certain of such taxes.
 
(b)            Notwithstanding the foregoing, if it shall subsequently be
determined in a final judicial determination or a final administrative
settlement to which the Executive is a party that the actual excess parachute
payment as defined in Section 280G(b)(1) of the Code is different from the
Initial Excess Parachute Payment (such different amount being hereafter referred
to as the "Determinative Excess Parachute Payment"), then the Bank's independent
tax counsel or accountants shall determine the amount (the "Adjustment Amount")
which either the Executive must pay to the Bank or the Bank must pay to the
Executive in order to put the Executive (or the Bank, as the case may be) in the
same position the Executive (or the Bank, as the case may be) would have been if
the Initial Excess Parachute Payment had been equal to the Determinative Excess
Parachute Payment. In determining the Adjustment Amount, the independent tax
counsel or accountants shall take into account any and all taxes (including any
penalties and interest) paid by or for the Executive or refunded to the
Executive or for the Executive's benefit. As soon as practicable after the
Adjustment Amount has been so determined, the Bank shall pay the Adjustment
Amount to the Executive or the Executive shall repay the Adjustment Amount to
the Bank, as the case may be.




(c)           In each calendar year that the Executive receives payments of
benefits that constitute a parachute payment, the Executive shall report on his
state and federal income tax returns such information as is consistent with the
determination made by the independent tax counsel or accountants of the Bank as
described above. The Bank shall indemnify and hold the Executive harmless from
any and all losses, costs and expenses (including without limitation, reasonable
attorneys' fees, interest, fines and penalties) which the Executive incurs as a
result of so reporting such information. The Executive shall promptly notify the
Bank in writing whenever the Executive receives notice of the institution of a
judicial or administrative proceeding, formal or informal, in which the federal
tax treatment under Section 4999 of the Code of any amount paid or payable under
this Section 5 is being reviewed or is in dispute. The Bank shall assume control
at its expense over all

 
5 

--------------------------------------------------------------------------------

 



legal and accounting matters pertaining to such federal tax treatment (except to
the extent necessary or appropriate for the Executive to resolve any such
proceeding with respect to any matter unrelated to amounts paid or payable
pursuant to this Section 5) and the Executive shall cooperate fully with the
Bank in any such proceeding. The Executive shall not enter into any compromise
or settlement or otherwise prejudice any rights the Bank may have in connection
therewith without the prior consent of the Bank.

6.           DISABILITY.
 
(a)            Short-Term.  In the event of Executive’s failure to substantially
perform his duties hereunder on a full-time basis for a period of not more than
one hundred eighty (180) days due to incapacity resulting from physical or
mental illness, the Bank will continue to pay Executive’s Base Salary during the
period of such incapacity, but only in the amounts and to the extent that
disability benefits payable to the Executive under Bank-sponsored insurance
policies are less than Executive’s Base Salary.


(b)           Long-Term.  If Executive is incapacitated for a period of one
hundred eighty (180) consecutive days so that he cannot perform his duties
hereunder on a full-time basis, Executive’s employment will terminate upon the
expiration of such one hundred eighty (180) day period, and no amounts or
benefits shall be due except those which are vested, or which are otherwise
payable as a result of the termination under the terms of the Bank’s employee
benefit plans.




7.           TERMINATION UPON RETIREMENT.


Termination by the Bank of the Executive based on "Retirement" shall mean
termination of Executive in accordance with any retirement policy established
with Executive's consent with respect to him. Upon termination of Executive upon
Retirement, no amounts or benefits shall be due Executive under this Agreement
and the Executive shall be entitled to all benefits under any retirement plan of
the Bank and other plans to which Executive is a party.
 
8.
TERMINATION FOR CAUSE.

 
The term "Termination for Cause" shall mean termination because of the
Executive's personal dishonesty, incompetence (in the reasonable opinion of the
Board), willful misconduct, any breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, gross negligence in the
performance of duties, willful violation of any law, rule, or regulation (other
than minor traffic violations or similar offenses) or final cease-and-desist
order, commission of an act of moral turpitude, engagement in activities or
conduct injurious to the reputation of the Bank, material breach of any
provision of this Agreement, or continued failure and/or refusal to correct any
performance deficiencies within fifteen (15) days following receipt by the
Executive of written notice from the President or the Board of such
deficiencies.  Notwithstanding the foregoing, Executive shall not be deemed to
have been Terminated for Cause unless and until there shall have been delivered
to him a copy of a resolution duly adopted by the affirmative vote of not less
than a majority of the members of the Board at a meeting of the Board called and
held for that purpose (after reasonable notice to Executive and an opportunity
for him, together with counsel, to be heard before the Board), finding that in
the good faith opinion of the Board, Executive was guilty of conduct justifying
Termination for Cause as defined

 
6 

--------------------------------------------------------------------------------

 




herein, and specifying the particulars thereof in detail. The Executive shall
not have the right to receive compensation or other benefits for any period
after Termination for Cause (other than any vested stock options, vested
restricted stock or vested benefits under any tax qualified or non-qualified
employee benefit plan). Any non-vested stock options or restricted stock granted
to Executive under any stock option plan or restricted stock plan of the Bank,
the Company or any subsidiary or affiliate thereof, shall become null and void
effective upon Executive's receipt of Notice of Termination for Cause pursuant
to Section 9 hereof, and any non-vested stock options shall not be exercisable
by Executive at any time subsequent to such Termination for Cause, (unless it is
determined in arbitration that grounds for termination of Executive for Cause
did not exist, in which event all terms of the options or restricted stock as of
the date of termination shall apply, and any time periods for exercising such
options shall commence from the date of resolution in arbitration).

9.           NOTICE.




(a) Any purported termination by the Bank for Cause shall be communicated by
Notice of Termination to the Executive. For purposes of this Agreement, a
"Notice of Termination" shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated. lf,
within thirty (30) days after any Notice of Termination for Cause is given, the
Executive notifies the Bank or the Company that a dispute exists concerning the
termination, the parties shall promptly proceed to arbitration. Notwithstanding
the pendency of any such dispute, the Bank and the Company may discontinue to
pay Executive compensation until the dispute is finally resolved in accordance
with this Agreement. If it is determined that Executive is entitled to
compensation and benefits under Section 4 of this Agreement, the payment of such
compensation and benefits by the Bank and Company shall commence immediately
following the date of resolution by arbitration, with interest due Executive on
the cash amount that would have been paid pending arbitration (at the prime rate
as published in the Wall Street Journal from time to time).


(b) Any other purported termination by the Bank or by Executive shall be
communicated by a Notice of Termination to the other party. For purposes of this
Agreement, a "Notice of Termination" shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of employment under the provision so indicated. "Date of
Termination" shall mean the date of the Notice of Termination. If, within thirty
(30) days after any Notice of Termination is given, the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the parties shall promptly proceed to arbitration as provided
in Section 19 of this Agreement. Notwithstanding the pendency of any such
dispute, the Bank shall continue to pay the Executive his Base Salary, and other
compensation and benefits in effect when the notice giving rise to the dispute
was given (except as to termination of Executive for Cause). In the event of the
voluntary termination by the Executive of his employment, which is disputed by
the Bank, and if it is determined in arbitration that Executive is not entitled
to termination benefits pursuant to this Agreement, he shall return all cash
payments made to him pending

 
7

--------------------------------------------------------------------------------

 

 
resolution by arbitration, with interest thereon at the prime rate as published
in the Wall Street Journal from time to time if it is determined in arbitration
that Executive's voluntary termination of employment was not taken in good faith
and not in the reasonable belief that grounds existed for his voluntary
termination.

10.           POST-TERMINATION OBLIGATIONS.


(a)           All payments and benefits to Executive under this Agreement shall
be subject to Executive's compliance with the provisions of this Section 10.


(b)           Executive shall, upon reasonable notice, furnish such information
and assistance to the Bank as may reasonably be required by the Bank in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party.


(c)           Executive recognizes and acknowledges that the knowledge of the
business activities and plans for business activities of the Bank and affiliates
thereof, as it may exist from time to time, is a valuable, special and unique
asset of the business of the Bank. Executive will not, during or after the term
of his employment, use or disclose to any person, firm, corporation, or other
entity for any reason or purpose whatsoever (except for such disclosure as may
be required to be provided to the Office of Thrift Supervision ("OTS"), the
Federal Deposit Insurance Corporation (the "FDIC"), or other federal banking
agency with jurisdiction over the Bank or Executive), any knowledge of the past,
present, planned or considered business activities of the Bank or affiliates
thereof or any Confidential Information.  For purposes of this Agreement,
Confidential Information shall mean all information or knowledge belonging to,
used by, or which is in the possession of the Bank relating to the Bank’s
business, business plans, strategies, pricing, sales methods, customers
(including, without limitation, the names, addresses or telephone numbers of
such customers), technology, programs, finances, costs, employees (including,
without limitation, the names, addresses or telephone numbers of any employees),
employee compensation rates or policies, marketing plans, development plans,
computer programs, computer systems, inventions, developments, trade secrets,
know how or confidences of the Bank or the Bank’s business, without regard to
whether any of such Confidential Information may be deemed confidential or
material to any third party, and the Bank and the Executive hereby stipulate to
the confidentiality and materiality of all such Confidential Information.  The
Executive acknowledges that all of the Confidential Information is and shall
continue to be the exclusive proprietary property of the Bank, whether or not
prepared in whole or in part by the Executive and whether or not disclosed to or
entrusted to the custody of the Executive.  The Executive agrees that upon the
termination of the Executive's employment with the Bank for any reason, the
Executive will return promptly to the Bank all memoranda, notes, records,
reports, manuals, pricing lists, prints and other documents (and all copies
thereof) relating to the Bank’s business which he may then possess or have with
the Executive's control, regardless of whether any such documents constitute
Confidential Information.  The Executive further agrees that he shall forward to
the Bank all Confidential Information which at any time (including after the
period of his employment with the Bank) should come into the Executive's
possession or the possession of any other person, firm or entity with which the
Executive is affiliated in any capacity.
Notwithstanding the foregoing, Executive may disclose any knowledge of banking,

 
8 

--------------------------------------------------------------------------------

 



financial and/or economic principles, concepts or ideas which are not solely and
exclusively derived from the business plans and activities of the Bank, and
Executive may disclose any information regarding the Bank or the Company which
is otherwise publicly available.


(d)           Executive agrees that, while he is employed by the Bank and for a
period of twenty-four months after the termination or cessation of such
employment for any reason, Executive shall not:
 
(i)
Engage or participate, directly or indirectly, either as principal, agent,
employee, employer, consultant, director, shareholder (except as the holder of
not more than two percent of the stock of any publicly traded corporation) or in
any other individual or representative capacity whatsoever, in the operation,
management or ownership of any state or federally chartered financial
institution engaged in a business in direct competition with the business of the
Bank (or any business proposed to be conducted by the Bank at the time of such
termination of employment) within any of the counties within the State of Ohio,
or any counties contiguous thereto, in which the Bank is operating a branch at
the time of such termination of Executive’s employment; or



 
(ii)
Directly or indirectly, alone or in conjunction with or on behalf of any other
person, solicit, divert, take away or endeavor to take away from the Bank any
person who was or is a customer or account of the Bank as of the date of
Executive’s termination of employment with the Bank or at any time during the
six (6) months prior to the date thereof; provided, however, that nothing herein
shall prohibit Executive from ceasing to be, or causing Executive’s immediate
family members to cease to be, customers of the Bank.



(e)           Executive agrees that he shall not at any time (whether during or
for a period of one (1) year after the Executive's termination of employment
with the Bank), without the prior written consent of the Bank, either directly
or indirectly (i) solicit (or attempt to solicit), induce (or attempt to
induce), cause or facilitate any employee, director, agent, consultant,
independent contractor, representative or associate of the Bank to terminate
his, her or its relationship with the Bank, or (ii) solicit (or attempt to
solicit), induce (or attempt to induce), cause or facilitate any supplier of
services or products to the Bank to terminate or change his, her or its
relationship with the Bank, or otherwise interfere with any relationship between
the Bank and any of the Bank’s  suppliers of products or services.
 
(f)           Executive agrees not to in any way slander or injure the business
reputation or goodwill of the Bank through any contact with customers, vendors,
suppliers, employees or agents of the Bank, or in any other way.
 
(g)           Executive agrees that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, and all similar or
related information which relates to the Bank’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by the Executive while employed by the Bank
(all of the foregoing being referred to herein as “Work Product”) belong to the
Bank.  The Executive shall perform all actions reasonably requested by the Bank
(whether during or after
 

 
9 

--------------------------------------------------------------------------------

 

the employment period) to establish and confirm such ownership of Work Product
(including, without limitation, assignments, consents, powers of attorney and
other instruments).
 
(h)           Executive acknowledges that the restrictions contained in this
Section 10 are reasonable and necessary to protect the legitimate interests of
the Bank.  If the event of a breach or threatened breach by the Executive of any
of the provisions of Section 10 hereof, the Bank shall have the right to
specifically enforce this Agreement by means of an injunction, it being
acknowledged by the Executive and agreed upon by the parties that any such
breach will cause irreparable injury to the Bank for which money damage alone
will not provide an adequate remedy.  The rights and remedies enumerated above
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Bank at law or in equity.
 
(i)           In the event any of the covenants contained in Section 10 or any
portion thereof, shall be found by a court of competent jurisdiction to be
invalid or unenforceable as against public policy or for any other reason, such
court shall exercise its discretion to reform such covenant to the end that the
Executive shall be subject to covenants that are reasonable under the
circumstances and are enforceable by the Bank.  In any event, if any provision
of this Agreement is found unenforceable for any reason, such provision shall
remain in force and effect to the maximum extent allowable and all unaffected
provisions shall remain fully valid and enforceable.
 
(j)           In the event of a violation of this Section 10, the applicable
time periods provided in Section 10(d) and (e) shall be tolled during the time
of such violation.  No waiver of the provisions of this Section 10 shall be
effective unless made in writing and signed by the Chairman of the Bank’s Board
of Directors on behalf of the Board.
 
11.           SOURCE OF PAYMENTS.
 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to Executive and, if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.

 
12.
EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to the Executive of a kind
elsewhere provided. No provision of this Agreement shall be interpreted to mean
that Executive is subject to receiving fewer benefits than those available to
him without reference to this Agreement.
 
13.
NO ATTACHMENT.

 
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge,

 
10 

--------------------------------------------------------------------------------

 
 
pledge, or hypothecation, or to execution, attachment, levy, or similar process
or assignment by operation of law, and any attempt, voluntary or involuntary, to
affect any such action shall be null, void, and of no effect.

This Agreement shall be binding upon, and inure to the benefit of, Executive and
the Bank and their respective successors and assigns.
 
14.
MODIFICATION AND WAIVER.

 
(a)            This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto. In addition, notwithstanding
anything in this Agreement to the contrary, the Bank may amend in good faith any
terms of this Agreement, including retroactively, in order to comply with
Section 409A of the Code.




(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.


15.
REQUIRED REGULATORY PROVISIONS.



(a)           The Bank’s Board of Directors may terminate the Executive’s
employment at any time, but any termination by the Bank’s Board of Directors,
other than Termination for Cause, shall not prejudice Executive's right to
compensation or other benefits under this Agreement. Executive shall not have
the right to receive compensation or other benefits for any period after
Termination for Cause as defined in Section 8 hereinabove.


(b)            If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank's affairs by a notice
served under Section 8(e)(3) (12 U.S.C. §§ 1818(e)(3)) or 8(g) (12 U.S.C. §
1818(g)) of the Federal Deposit Insurance Act (the "FDI Act"), the Bank's
obligations under this contract shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay the Executive all or part of
the compensation withheld while their contract obligations were suspended and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.


(c)            If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Section 8(e) (12 U.S.C. §§ 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the FDI
Act, all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.


(d)            If the Bank is in default as defined in Section 3(x) (12 U.S.C. §
1813(x)(1)) of the FDI Act, all obligations of the Bank under this contract
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.

 
11 

--------------------------------------------------------------------------------

 



(e)           All obligations of the Bank under this contract shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, (i) by the Director, at the
time the FDIC or the Resolution Trust Corporation enters into an agreement to
provide assistance to or on behalf of the Bank; or (ii) by the OTS at the time
the OTS or its District Director approves a supervisory merger to resolve
problems related to the operations of the Bank or when the Bank is determined by
the OTS or FDIC to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.


(f)           Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 USC
Section 1828(k) and any regulations promulgated thereunder, including FDIA
Regulation 12 CFR Part 359, Golden Parachute and Indemnification Payments.




16.            SEVERABILITY.
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
17.            HEADINGS FOR REFERENCE ONLY.
 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
18.            GOVERNING LAW.
 
This Agreement shall be governed by the laws of the State of Ohio but only to
the extent not superseded by federal law.
 
19.            ARBITRATION.
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within the Cleveland
metropolitan area, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction; provided, however, that Executive shall be
entitled to seek specific performance of his right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.
 
20.            PAYMENT OF LEGAL FEES.
 
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or judicially resolved in the Executive's
favor.

 
12 

--------------------------------------------------------------------------------

 

 
21.            INDEMNIFICATION.
 
The Bank and the Company shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors' and officers'
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
federal law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Bank or
the Company (whether or not he continues to be a director or officer at the time
of incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys' fees and
the cost of reasonable settlements (such settlements must be approved by the
Board of Directors of the Bank or the Company, as appropriate), provided,
however, neither the Bank nor Company shall be required to indemnify or
reimburse the Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by the Executive.
 
22.           SUCCESSOR TO THE BANK.
 
The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Company, expressly and unconditionally to
assume and agree to perform the Bank's obligations under this Agreement, in the
same manner and to the same extent that the Bank would be required to perform if
no such succession or assignment had taken place.
 


[Signature page follows]

 
13 

--------------------------------------------------------------------------------

 
 
 
SIGNATURES
 
IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed and their seals to be affixed hereunto by their duly authorized
officers, and Executive has signed this Agreement, on the day and date first
above written.




ATTEST:
 
WAYNE SAVINGS COMMUNITY BANK


 
/s/ H. Stewart Fitz Gibbon IV                        
  By:
  /s/ James C. Morgan                                                  
Secretary
 
        James C. Morgan,
   
        Chairman
   
        Board of Directors




WITNESS:
 
EXECUTIVE:
     




 
/s/ Phillip E. Becker                                         
 
/s/ Rodney C. Steiger                                                   
   
      Rodney C. Steiger





CONSENT OF GUARANTOR (PURSUANT TO SECTION ELEVEN HEREOF)


WAYNE SAVINGS BANCSHARES, INC.


        By: /s/ James C.
Morgan                                                  
James C. Morgan
Chairman
Board of Directors












 
14

--------------------------------------------------------------------------------

 
 




Schedule of Board Approved Affiliations with Other Businesses
per Section 2(b)








I am not affiliated with any other for-profit businesses.


I am, or have been, associated with several not-for-profit organizations
including, but not limited to, Viola Startzman Free Clinic, Wayne County
Community Foundation, Wayne Economic Development Council, C.I.C, Trinity United
Methodist Church, Orrville Area United Way, Orrville Salvation Army, and Dunlap
Community Hospital, and Goodwill Industries of Wayne & Holmes Counties,


 
 
 
 
15
 